             Case 3:18-cr-00148-SI Document 70 *SEALED* Filed 06/01/20 Page 1 of 1
             Case 1:20-mj-04145-MKD ECF No. 1-2 filed 06/02/20 PageID.4 Page 1 of 1
PS 8(9/03)



                                     UNITED STATES DISTRICT COURT

                                                         For

                                             DISTRICT OF OREGON

  U.S.A vs. Almonzo Antonio Castaneda                                               Docket No. 3:18CR00148-SI-1


TO: any United States Marshal or any other authorized officer

                                 WARRANT FOR ARREST OF DEFENDANT

  You are hereby commanded to arrest the within-named defendant and bring him or her, forthwith, before the
  United States District Court to answer charges that he or she violated the conditions of his or her pretrial release
  imposed by the court.
  NAME OF DEFENDANT                         DOB                SEX                RACE               AGE

  Almonzo Antonio Castaneda                 11/7/1983          M                  W                  36
  ADDRESS

  1123 Saint John Street, Yakima, Washington 98902

  TO BE BROUGHT BEFORE
                                      U.S. District Court, Portland, Oregon


                                              s/J. Prowell                      06/01/2020
  CLERK                                     (BY) Deputy Clerk                  DATE


                                                      RETURN

  Warrant received and executed.         DATE RECEIVED                           DATE EXECUTED

  EXECUTING AGENCY (NAME AND ADDRESS


  NAME                                   (BY)                                    DATE
